Citation Nr: 1742959	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  04-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 14, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army on active duty from March 1979 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal was previously remanded by the Board in July 2007, May 2011, and February 2017.  In the May 2011 decision, the issue of entitlement to a TDIU was noted to be raised by the evidence of record (as part of the appeal for a higher rating for service-connected atherosclerotic heart disease) and remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU prior to August 14, 2012.  The record shows that he worked as a cloth cutter at a fabric factory prior to entering military service.  During service, he was a medical specialist.  After discharge from service, he worked on his family farm and then as a nursing assistant at the San Juan VA Medical Center, from approximately 1997 to November 2002.  He has not worked since November 2002 after a reported heart infarct.

This appeal stems from a January 2003 claim; thus, the relevant appeal period for consideration of a TDIU is from January 21, 2003 to August 14, 2012.  

Prior to August 14, 2012, the Veteran was service-connected for posttraumatic stress disorder (PTSD) (rated 10 percent disabling, effective June 14, 2006); atherosclerotic heart disease (rated 10 percent disabling, effective January 21, 2003); blood in urine (rated noncompensable ); residuals of left renal lithiasis (rated noncompensable); and appendectomy scar (rated noncompensable).  His combined evaluation was 0 percent from October 12, 1995; 10 percent from January 21, 2003; and 20 percent from June 14, 2006 to August 13, 2012.  Based on these combined ratings, the Veteran did not meet the requirement for a schedular evaluation of TDIU under 38 C.F.R. § 4.16(a).  

Pursuant to § 4.16(b) a Veteran is still eligible for extraschedular consideration of a TDIU if he or she is found to be unable to secure and maintain substantially gainful employment as a result of service-connected disabilities.  

Between January 21, 2003 and August 13, 2012, the evidence shows that the service-connected appendectomy scar, left renal lithiasis, and blood in urine had minimal, if any, occupational impact.  The evidence further reflects that the service-connected atherosclerotic heart disease did result in some functional limitation during this period, but the overall impact appears to have been limited.  Indeed, in June 2003 a VA examiner noted that the impact of the heart disability on the Veteran's usual daily activities was limited.  Also, during a June 2009 VA examination, the Veteran reported that he was capable of farm work without significant limitation, though he would work slower than normal.  

The Veteran became service-connected for PTSD effective June 14, 2006.  Based on lay testimony and some of the clinical findings, it appears that while this disability was rated only 10 percent, it may have had a greater impact on his occupational functioning.  It is not clear; however, whether this was actually the case.  It is also noted that the Veteran carried other psychiatric diagnoses during the appeal period in question, such as depressive schizoaffective disorder with paranoid ideas.  (See for example the May 2003 Mental Impairment Evidence Report created in connection with a claim for disability benefits from the Social Security Administration.).  It is unclear whether his occupational functioning was precluded due to service-connected PTSD, or another unrelated psychiatric impairment.

At a VA examination in January 2013, an examiner determined that the Veteran's PTSD manifested with symptoms that resulted in total occupational and social impairment.  Some of these symptoms included markedly diminished interest or participation in significant activities, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work or a worklike setting.  Although the examiner reviewed the entire claims file, the assessment did not specifically indicate the timeframe for the presence of these symptoms and level of impairment.  

In light of the record, the Board finds additional development is warranted prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the file, and a copy of this REMAND, to the January 2013 VA examination for an addendum.  If that examiner is unavailable, send the file and a copy of this REMAND, to another appropriate examiner.  

The reviewing examiner is asked to provide commentary on the effects of the Veteran's service-connected disabilities on his ability to secure and follow a gainful occupation, specifically prior to August 14, 2012.  

The assessment should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities).  

The examiner is advised that the Veteran's PTSD is service-connected only as of June 14, 2006.  Thus, retrospective consideration of the occupational impact of this disability should only include the period from June 14, 2006 to August 13, 2012.  After June 14, 2006, consideration should be given to the effect from PTSD and the other service-connected disabilities.

A full explanation should be provided, together with appropriate reference to facts found in the claims file.

2.  If appropriate, after receipt of the addendum opinion and any necessary additional development, refer the issue of entitlement to a TDIU on an extraschedular basis prior to August 14, 2012, to the Director of the Compensation.  The claims file and a copy of this REMAND must be provided.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




